J-S81017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: K.S.T., A :                IN THE SUPERIOR COURT OF
MINOR                         :                     PENNSYLVANIA
                              :
                              :
APPEAL OF: K.S.S., MOTHER     :
                              :
                              :
                              :
                              :                No. 758 EDA 2016

                   Appeal from the Decree February 10, 2016
              in the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000031-2016,
                            FID: 51-FN-001509-2012

IN THE INTEREST OF: K.S.D., A :                IN THE SUPERIOR COURT OF
MINOR                         :                     PENNSYLVANIA
                              :
                              :
APPEAL OF: K.S.S., MOTHER     :
                              :
                              :
                              :
                              :                No. 759 EDA 2016

                   Appeal from the Decree February 10, 2016
              in the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000063-2016,
                            FID: 51-FN-001509-2012


BEFORE: BOWES, MOULTON, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY MOULTON, J.:                           FILED JANUARY 10, 2017

       K.S.S. (“Mother”) appeals from the decrees of the trial court dated

February 10, 2016, granting the petitions filed by the Philadelphia
____________________________________________


* Former Justice specially assigned to the Superior Court.
J-S81017-16


Department of Human Services (“DHS”) to involuntarily terminate her

parental rights to her children, K.S.D., a female born in June 2004, and

K.S.T., a male born in September 2005, (collectively, “Children”), pursuant

to the Adoption Act, 23 Pa.C.S. § 2511(a)(1), (2), (5), (8) and (b), and

finding the adoption of Children may continue without further notice to or

consent of Mother, pursuant to the Juvenile Act, 42 Pa.C.S. § 6351.1       We

affirm.

       The trial court set forth the factual background and procedural history

of this appeal, as follows.

           On May 7, 2012, DHS received a Child Protective Services
           (CPS) report, which alleged that K.S.T. was physically
           assaulted by his mother, K.S.S., on May 6, 2012. The
           allegations indicated K.S.S. struck K.S.T. on the nose,
           which caused his nose to bleed; that when K.S.T. arrived
           to school, a noticeable blood stain was visible on the front
           of his jacket; and that K.S.S. was the caregiver for K.S.T.
           and his sibling, K.S.D. The report was substantiated.

           Furthermore, on May 15, 2012, DHS received a General
           Protective Services Report (GPS) report which alleged that
           K.S.T. had been diagnosed with autism; that K.S.T. arrived
           at school with physical signs of diarrhea on his person and
           while his clothes were being changed, it was observed that
           K.S.T. had sustained linear and circular bruises on the left
           side of his back, his right forearm, his right thigh, and his
____________________________________________


       1
        In separate decrees dated and entered on February 10, 2016, the
trial court involuntarily terminated the parental rights of K.S.T.’s father,
A.O.T., a/k/a A.T., a/k/a U.T., and K.S.D.’s father, A.M.D., a/k/a T.D., a/k/a
A.D., as well as any unknown father(s), pursuant to 23 Pa.C.S.
§ 2511(a)(1), (2), and (b). Neither of these named men, nor any unknown
father, has filed an appeal from the decree terminating his parental rights,
nor are they parties to the present appeal.



                                           -2-
J-S81017-16


       knee; and that the injuries to K.S.T.’s back were red and
       appeared to be fresh. It was further alleged that K.S.T.
       denied being physically assaulted by anyone. There were
       concerns that K.S.S. used corporal punishment as a form
       of discipline. The report was substantiated.

       Moreover, on May 15, 2012, DHS met with K.S.T. at school
       to examine and interview him. DHS observed welts and
       bruises on K.S.T.’s entire body and photographs were
       taken of the injuries. Initially, K.S.T. refused to disclose
       how he received the injuries. The same day, DHS went to
       K.S.S.’s home and met with K.S.S., who was obstinate and
       very emotional. K.S.S. appeared to find it challenging to
       control her behavior. DHS advised K.S.S. that K.S.T. and
       K.S.D. would have to be removed from the home until DHS
       completed its investigation. K.S.S. was unable to identify
       appropriate family resources that could care for the
       children. Later, when K.S.T was alone with the DHS social
       worker, K.S.T.[] confirmed that mother had hit him several
       times. Further, both children reported to DHS that they
       were fearful of remaining in the home with K.S.S.

       Subsequently, on May 15, 2012, DHS obtained an Order of
       Protective Custody (OPC) for K.S.T. and K.S.D. and placed
       them in treatment foster care through Elwyn, an agency
       contracted through DHS.

       A shelter care hearing was held on May 17, 2012, before
       the Honorable Vincent L. Johnson. Judge Johnson found
       that sufficient evidence was presented to find that K.S.T.
       and K.S.D’s continuation or return to K.S.S.’s home would
       not be in the best interest of the children. Further, Judge
       Johnson lifted the OPC and the temporary commitment to
       DHS was ordered to stand.

       On May 24, 2012, an adjudicatory hearing was held before
       the Honorable Vincent L. Johnson.        Judge Johnson
       adjudicated K.S.T. and K.S.D. dependent and committed
       them to the care and custody of DHS.

       Shortly thereafter, DHS held a Family Service Plan (FSP)
       meeting. The objectives identified for [M]other, K.S.S.,
       were: 1) visitation; 2) housing; 3) employment; 4) to seek
       out community supports for parenting; 5) therapy; 6)
       psychiatric evaluation; 7) clearance of household
       members; 8) home evaluation; 9) to fully comply with FSP

                                  -3-
J-S81017-16


       objectives; and 10) drug and alcohol [evaluation and
       tests].

       On October [sic] 2012, K.S.S.’s weekly supervised visits at
       Elwyn Treatment Foster Care ended due to K.S.S.’s
       reportedly inappropriate behavior during her visits with
       K.S.T. and K.S.D.

       On March 13, 2013, K.S.S. participated in a Parenting
       Capacity Evaluation at Assessment and Treatment
       Alternatives (ATA). For reunification to occur, Dr. William
       Russell, licensed psychologist and evaluator, recommended
       that K.S.S. was to comply with the objectives set forth in
       the initial FSP meeting held in the instant matter.

       On July 16, 2013, a permanency review hearing for K.S.T.
       and K.S.D. was held by the Honorable Vincent L.
       Johnson[.] [T]he Court made a finding that K.S.T and
       K.S.D. were victims of child abuse by their mother, K.S.S.
       Moreover, Judge Johnson ordered a No Contact Order for
       K.S.S. be put in place except at the therapists’
       recommendation and the children’s discretion. From this
       time on, the therapist never recommended visits with
       K.S.S. and no visits occurred.

       The matter was then listed on a regular basis before
       judges of the Philadelphia Court of Common Pleas - Family
       Court Division - Juvenile Branch pursuant to section 6351
       of the Juvenile Act, 42 Pa.C.S.A. §6351, and evaluated for
       the purpose of . . . reviewing the permanency plan of the
       child.

       In subsequent hearings, the Dependency Revie[w] Orders
       reflect the Court’s review and disposition as a result of
       evidence presented, primarily with the goal of finalizing the
       permanency plan.

       On February 10, 2016, a Termination of Parental Rights
       hearing for K.S.T. and K.S.D. was held on the matter. The
       Court found by clear and convincing evidence that
       [M]other’s parental rights of K.S.T. and K.S.D. should be
       terminated . . . pursuant to the Pennsylvania Juvenile Act.

       Furthermore, the Court held it was in the best interest of
       [Children] that the goal be changed to adoption.



                                   -4-
J-S81017-16



Tr. Ct. Op., 3/28/16, at 1-4 (unpaginated).

       At the hearing,2 the Child Advocate presented the testimony of Lauren

Griesser, the Children’s Crisis Treatment Center (“CCTC”) trauma therapist

for K.S.D. Id. at 23-24. The Child Advocate then presented the testimony

of Harry Allen, the director of outpatient services and specialized services at

Northeast Treatment Center (“NET”).            Id. at 55.   Mr. Allen testified that

K.S.T. was referred to NET for therapy regarding his diagnosis for autism.

Id. 59-60.

       Mother testified on her own behalf.        Id. at 97. She stated that she

loves Children with all her heart. Id. at 110. The trial court also admitted a

number of exhibits introduced by DHS and the Child Advocate. At the close

of the testimony at the February 10, 2016 hearing, the trial court

involuntarily terminated the parental rights of Mother and the named fathers

and found the adoption of Children may continue without further notice to or


____________________________________________


       2
        The trial court first addressed the termination of the parental rights
of K.S.D.’s father, A.M.D., a/k/a T.D., a/k/a A.D. N.T., 2/10/16, at 9-10.
He was not present at the hearing, but was represented by counsel. Id.
DHS presented the testimony of Wanda Ross, the DHS caseworker assigned
to the case. Id. at 10. The trial court terminated his parental rights on the
record. Id. at 15.

      Further, K.S.T.’s father, A.O.T. a/k/a A.T., a/k/a U.T., was not present,
but was represented by counsel.          Id. at 75-83.      He was presently
incarcerated at the State Correctional Institution (“SCI”) Forest at
Marienville, Pennsylvania. Id. at 76-77, 83.



                                           -5-
J-S81017-16


consent of Mother or named and unnamed Fathers.           Id. at 121-129. The

trial court entered its decrees that same date.

       On March 4, 2016, Mother timely filed notices of appeal, along with

concise statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b), from the decrees.         This Court, acting sua sponte,

consolidated the appeals on April 29, 2016. On appeal, Mother raises five

issues, as follows:

           1. Whether the Trial Court erred by terminating the
           parental rights of [Mother] under 23 Pa.C.S.A.
           §2511(a)(1)?

           2. Whether the Trial Court erred by terminating the
           parental rights of [Mother] under 23 Pa.C.S.A.
           §2511(a)(2)?

           3. Whether the Trial Court erred by terminating the
           parental rights of [Mother] under 23 Pa.C.S.A.
           §2511(a)(5)?

           4. Whether the Trial Court erred by terminating the
           parental rights of [Mother] under 23 Pa.C.S.A.
           §2511(a)(8)?

           5. Whether the Trial Court erred by finding, under 23
           Pa.C.S.A. §2511(b), that termination of [Mother’s]
           parental  rights  best    serve   [sic]  the   children’s
           developmental, physical and emotional needs and welfare?

Mother’s Br., at 5 (Statement of the Questions Involved - unpaginated).3
____________________________________________


       3
        Mother stated her issues somewhat differently in her concise
statements. As Mother challenged the trial court’s finding as to section
2511(b), we will not find that Mother waived her challenge to the trial court’s
section 2511(b) bond analysis for failure to specifically preserve such
challenge in the concise statements and Statement of Questions Involved
portion of her brief. See Mother’s Brief, at 16-17 (Issue 3 and Standard of
(Footnote Continued Next Page)


                                           -6-
J-S81017-16


      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

          [A]ppellate courts must apply an abuse of discretion
          standard when considering a trial court's determination of
          a petition for termination of parental rights. As in
          dependency cases, our standard of review requires an
          appellate court to accept the findings of fact and credibility
          determinations of the trial court if they are supported by
          the record. In re: R.J.T., 608 Pa. 9, 9 A.3d 1179, 1190
          (2010). If the factual findings are supported, appellate
          courts review to determine if the trial court made an error
          of law or abused its discretion. Id.; [In re R.I.S., 36 A.3d
          567, 572 (Pa. 2011)]. As has been often stated, an abuse
          of discretion does not result merely because the reviewing
          court might have reached a different conclusion. Id.; see
          also Samuel–Bassett v. Kia Motors America, Inc.,
          [613] Pa. [371], 34 A.3d 1, 51 (2011); Christianson v.
          Ely, 575 Pa. 647, 838 A.2d 630, 634 (2003). Instead, a
          decision may be reversed for an abuse of discretion only
          upon demonstration of manifest unreasonableness,
          partiality, prejudice, bias, or ill-will. Id.

          As we discussed in R.J.T., there are clear reasons for
          applying an abuse of discretion standard of review in these
          cases. We observed that, unlike trial courts, appellate
          courts are not equipped to make the fact-specific
          determinations on a cold record, where the trial judges are
          observing the parties during the relevant hearing and often
          presiding over numerous other hearings regarding the
          child and parents. R.J.T., 9 A.3d at 1190. Therefore,
                       _______________________
(Footnote Continued)

Proof regarding Section 2511(b) - unpaginated), and 18 (Conclusion -
unpaginated). Cf. Krebs v. United Refining Company of Pennsylvania,
893 A.2d 776, 797 (Pa. Super. 2006) (holding that an appellant waives
issues that are not raised in both his concise statement of errors complained
of on appeal and the Statement of Questions Involved in her brief on
appeal). We find, however, that Mother waived any challenge to the change
in permanency goal to adoption by her failure to preserve that issue in her
concise statements and Statement of Questions Involved in her brief. See
id.



                                            -7-
J-S81017-16


           even where the facts could support an opposite result, as
           is often the case in dependency and termination cases, an
           appellate court must resist the urge to second guess the
           trial court and impose its own credibility determinations
           and judgment; instead we must defer to the trial judges so
           long as the factual findings are supported by the record
           and the court's legal conclusions are not the result of an
           error of law or an abuse of discretion. In re Adoption of
           Atencio, 539 Pa. 161, 650 A.2d 1064, 1066 (1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

       The burden is upon the petitioner “to prove by clear and convincing

evidence that its asserted grounds for seeking the termination of parental

rights are valid.” In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

       Moreover, we have explained:

           The standard of clear and convincing evidence is defined
           as testimony that is so “clear, direct, weighty and
           convincing as to enable the trier of fact to come to a clear
           conviction, without hesitance, of the truth of the precise
           facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

       Mother argues that the trial court erred in finding that DHS presented

sufficient evidence to support the termination of her parental rights under

section 2511(a)(1), (2), (5), and (8). See Mother’s Br., at 10 (Summary of

Argument - unpaginated).4 This Court may affirm the trial court’s decision

regarding the termination of parental rights with regard to any one

subsection of section 2511(a).           See In re B.L.W., 843 A.2d 380, 384
____________________________________________


       4
      Mother’s unpaginated page 10 reflects that it is page 8. It is the only
numbered page after page 3, and appears to be erroneously numbered.



                                           -8-
J-S81017-16


(Pa.Super. 2004) (en banc). We will focus on sections 2511(a)(1), (2), and

(b), which provide as follows:

           § 2511. Grounds for involuntary termination

           (a) General rule.--The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.

           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary
           for his physical or mental well-being and the conditions
           and causes of the incapacity, abuse, neglect or refusal
           cannot or will not be remedied by the parent.

                                      ***

           (b) Other considerations.--The court in terminating the
           rights of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child. The rights of a parent shall not be terminated
           solely on the basis of environmental factors such as
           inadequate housing, furnishings, income, clothing and
           medical care if found to be beyond the control of the
           parent. With respect to any petition filed pursuant to
           subsection (a)(1), (6) or (8), the court shall not consider
           any efforts by the parent to remedy the conditions
           described therein which are first initiated subsequent to
           the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511.

      With respect to subsection 2511(a)(1), our Supreme Court has held as

follows.

           Once the evidence establishes a failure to perform parental
           duties or a settled purpose of relinquishing parental rights,

                                       -9-
J-S81017-16


        the court must engage in three lines of inquiry: (1) the
        parent’s explanation for his or her conduct; (2) the post-
        abandonment contact between parent and child; and (3)
        consideration of the effect of termination of parental rights
        on the child pursuant to Section 2511(b).

In re Adoption of Charles E.D.M., II, 708 A.2d 88, 92 (Pa. 1998).

     Further, this Court has stated:

        [T]he trial court must consider the whole history of a given
        case and not mechanically apply the six-month statutory
        provision. The court must examine the individual
        circumstances of each case and consider all explanations
        offered by the parent facing termination of his or her
        parental rights, to determine if the evidence, in light of the
        totality of the circumstances, clearly warrants the
        involuntary termination.

In re B.,N.M., 856 A.2d 847, 854-855 (Pa.Super. 2004) (citations omitted).

     With regard to section 2511(a)(1), the trial court found as follows:

        It is clear from the record that for a period of six (6)
        months leading up to the filing of the Petition for
        Involuntary Termination, mother failed to perform parental
        duties for [Children].   The Court found by clear and
        convincing evidence that the mother refused or failed to
        perform her parental duties.

        In the instant case, during the FSP meeting held on July
        28, 2015, for K.S.S., K.S.T. and K.S.D[.], it was noted that
        K.S.S. had not progressed in her FSP permanency
        objectives in a way that would foster reunification with her
        children. Furthermore, reunification with K.S.S. is not a
        viable permanency option for K.S.T. and K.S.D., as K.S.S.
        has failed to improve the circumstances that led to the
        K.S.T. and K.S.D.’s placement. (N.T. 2/10/2016, pp. 37,
        41-43). Specifically, K.S.S. continues to minimize the
        extent of her abuse on her children. (N.T. 2/10/2016, pp.
        29, 31, 41, 42).

        While, K.S.S. insists that the abuse only occurred
        sometimes, K.S.T. recalls that the abuse occurred
        consistently. (N.T. 2/10/2016, pp. 29, 31, 41, 42). Most

                                    - 10 -
J-S81017-16


       vividly and repeatedly, K.S.T. recalls his mother choking
       him. (N.T. 2/10/2016, pp. 52, 62). According to the
       therapist, this discrepancy indicates that K.S.T. has
       experienced a high level of trauma at the hands of K.S.S.
       Furthermore, at K.S.T[.]’s intake at Children’s Crisis
       Treatment Center (CCTC), it was observed that K.S.T. was
       “jumpy when people raised their voices; always want[ed]
       to be near K.S.D[.]; act[ed] afraid that he would be hit;
       smear[ed] feces; [and exhibited a] history of withdrawal
       from interaction with others.”      (CCTC Center Based
       Treatment Plan).

       A parent has an affirmative duty to act in her children’s
       best interest. “Parental duty requires that the parent not
       yield to every problem, but must act affirmatively, with
       good faith interest and effort, to maintain the parent -
       child relationship to the best of his or her ability, even in
       difficult circumstances.” In re Dale A.. II, 453 Pa. Super.
       106, 683 A.2d 297, 302 (1996). In reference to the
       parental contact, “to be legally significant, the contact
       must be steady and consistent over a period of time,
       contribute to the psychological health of the child, and
       must demonstrate a serious intent on the part of the
       parent to recultivate a parent - child relationship, and must
       demonstrate a[] willingness and capacity to undertake the
       parenting role”. In re D.J.S., 737 A2d 283, 286 (1999)
       (quoting In re Adoption of Hamilton, 379 Pa. Super.
       274, 549 A.2d 1291, 1295 (1988)).

       In the instant case, the children have been in placement
       for at least sixteen months. The testimony established
       that both children are now in a positive environment.
       (N.T. 2/10/2016, pp. 54, 67). K.S.T. has only seen K.S.S.
       one time since he has been in placement, and although he
       has asked about K.S.S., he has never expressed a desire
       to see her. (N.T. 2/10/2016, pp. 54, 67). Moreover, due
       to the unhealthy relationship K.S.S. formed with K.S.D.,
       K.S.D. still suffers from a high level of trauma. (N.T.
       2/10/2016, pp. 37. [sic] 39, 40, 42).

       The record reflects that K.S.S. has not met her duty to
       maintain a healthy parent-child relationship with her
       children. (N.T. 2/10/2016, pp. 37, 41-43). Although[] a
       no contact order was in place, K.S.S. still had therapeutic
       sessions with the therapist who was working toward

                                  - 11 -
J-S81017-16


         possible reunification with K.S.S. and her children, which in
         part required K.S.S. to reach the level of acknowledgement
         where she took full responsibility for her abuse of K.S.T
         and K.S.D. (N.T. 2/10/2016, pp. 29-31). But, K.S.S.[]
         never obtained that level of responsibility during the
         almost four (4) years that K.S.T. and K.S.D. have been in
         care. (N.T. 2/10/2016, p. 8).

Tr. Ct. Op., 3/28/16, at 5-6.

      After a careful review of the record in this matter, we find the record

supports the trial court’s factual findings, and the court’s legal conclusions

are not the result of an error of law or an abuse of discretion.                 In re

Adoption of S.P., 47 A.3d at 826-27.                We affirm the termination of

Mother’s parental rights under section 2511(a)(1) on the basis of the

discussion in the trial court opinion.

      Next, to satisfy the requirements of section 2511(a)(2), the moving

party must produce clear and convincing evidence regarding the following

elements: “(1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal has caused the child to be

without essential parental care, control or subsistence necessary for his

physical or mental well-being; and (3) the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied.” See In re Adoption of

M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003).                      The grounds for

termination of parental rights under section 2511(a)(2), due to parental

incapacity   that   cannot   be   remedied,       are   not   limited   to   affirmative

misconduct; to the contrary, those grounds may include acts of refusal and


                                         - 12 -
J-S81017-16


incapacity to perform parental duties.            In re A.L.D. 797 A.2d 326, 337

(Pa.Super. 2002).

      In its opinion, the trial court stated as follows:

         As of the June 5, 2014, permanency review hearing, the
         children had been in care for twenty four (24) months, and
         K.S.S.’s visits were still suspended. (N.T. 2/10/2016, p.
         30). Although[] it was noted that K.S.S. had engaged in
         some mental health treatment and had begun parenting
         classes, by the July 28, 2015 FSP meeting for K.S.T. and
         K.S.D., K.S.S. had not progressed in her FSP permanency
         objectives in a way that would permit reunification to
         occur. (N.T. 2/10/2016, pp. 37, 41-42).

Tr. Ct. Op., 3/28/16, at 7 (unpaginated).

      Again, after a careful review of the record in this matter, we find the

record supports the trial court’s factual findings, and the court’s legal

conclusions are not the result of an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d at 826-27. We affirm the termination of

Mother’s parental rights under section 2511(a)(2) on the basis of the

discussion in the trial court opinion.

      Additionally, in relation to her arguments concerning section 2511(a),

Mother asserts that Judge Johnson’s July 16, 2013 “no contact” order

precluded her from seeing Children, despite her completion of parenting

classes, an anger management course, and, consistent with her mental

health treatment, her acknowledgement of her role in Children’s trauma.

See Mother’s Br., at 13 (unpaginated).            Mother argues that DHS failed to

provide reasonable efforts toward reunification between her and Children.


                                         - 13 -
J-S81017-16


We find the argument lacks merit. See In re D.C.D., 105 A.3d 662, 673,

675 (Pa. 2014) (holding trial court not required to consider reasonable

efforts in relation to decision to terminate parental rights).

        Next, in reviewing the evidence in support of termination under section

2511(b), our Supreme Court recently stated as follows:

          [I]f the grounds for termination under subsection (a) are
          met, a court “shall give primary consideration to the
          developmental, physical and emotional needs and welfare
          of the child.” 23 Pa.C.S. § 2511(b). The emotional needs
          and welfare of the child have been properly interpreted to
          include “[i]ntangibles such as love, comfort, security, and
          stability.” In re K.M., 53 A.3d 781, 791 (Pa. Super.
          2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
          this Court held that the determination of the child’s “needs
          and welfare” requires consideration of the emotional bonds
          between the parent and child. The “utmost attention”
          should be paid to discerning the effect on the child of
          permanently severing the parental bond. In re K.M., 53
          A.3d at 791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).   Although it is often wise to have a bonding evaluation

and make it part of the certified record, “[t]here are some instances . . .

where direct observation of the interaction between the parent and the child

is not necessary and may even be detrimental to the child.” In re K.Z.S.,

946 A.2d 753, 762 (Pa.Super. 2008).

                                     - 14 -
J-S81017-16


      A parent’s abuse and neglect are a relevant part of the section

2511(b) analysis. This Court has found that:

         [C]oncluding a child has a beneficial bond with a parent
         simply because the child harbors affection for the parent is
         not only dangerous, it is logically unsound. If a child’s
         feelings were the dispositive factor in the bonding analysis,
         the analysis would be reduced to an exercise in semantics
         as it is the rare child who, after being subject to neglect
         and abuse, is able to sift through the emotional wreckage
         and completely disavow a parent. . . . Nor are we of the
         opinion that the biological connection between [the parent]
         and the children is sufficient in of itself, or when
         considered in connection with a child’s feeling toward a
         parent, to establish a de facto beneficial bond exists. The
         psychological aspect of parenthood is more important in
         terms of the development of the child and [his or her]
         mental and emotional health than the coincidence of
         biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa.Super. 2008) (internal citations and

quotation marks omitted). In fact, our Supreme Court has observed that the

mere existence of a bond or attachment of a child to a parent will not

necessarily result in the denial of a termination petition, and that “[e]ven the

most abused of children will often harbor some positive emotion towards the

abusive parent.” See In re T.S.M., 71 A.3d at 267 (quoting In re K.K.R.-

S., 958 A.2d at 535).      The Supreme Court instructed, “[t]he continued

attachment to the natural parents, despite serious parental rejection through

abuse and neglect, and failure to correct parenting and behavior disorders

which are harming the children cannot be misconstrued as bonding.” In re

T.S.M., 71 A.3d at 267 (quoting In re Involuntary Termination of

C.W.S.M., 839 A.2d 410, 418 (Pa. Super. 2003) (Tamilia, J. dissenting)).


                                     - 15 -
J-S81017-16


      Further, we have explained that a “parent’s own feelings of love and

affection for a child, alone, do not prevent termination of parental rights.”

In re Z.P., 994 A.2d at 1121.       This Court has stated: “[A] parent’s basic

constitutional right to the custody and rearing of . . . her child is converted,

upon the failure to fulfill . . . her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.”       In re B.,N.M., 856 A.2d at 856 (internal

citations omitted). Moreover, it is well-settled that “we will not toll the well-

being and permanency of [a child] indefinitely.” In re Adoption of C.L.G.,

956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d 726, 732 (Pa. Super. 2008)

(noting that a child’s life “simply cannot be put on hold in the hope that [a

parent]   will   summon    the   ability   to   handle     the   responsibilities   of

parenting.”)).

      In its opinion, the trial court stated as follows:

          Pursuant to Section 2511(b), the trial court must take
          [into] account whether a natural parental bond exists
          between child and parent, and whether termination would
          destroy an existing, necessary and beneficial relationship.
          In re C.S., 761 A.2d 1197, 1202 (Pa. Super. 2000). In
          the instant matter, the testimony established that the
          children would not suffer irreparable emotional harm if the
          mother’s parental rights were terminated.             (N.T.
          2/10/2016, pp. 53, 67, 68).

          The testimony of the therapist established that the child
          K.S.T., [sic] is in a foster home with a foster parent who is
          able and capable of meeting his needs, i.e., dealing with
          his trauma and the struggles that K.S.T. has with social
          skills. (N.T. 2/10/2016, pp. 62, 67). The therapist also
          noted that due to K.S.T.’s autism, it is important for him to


                                      - 16 -
J-S81017-16


        have a physically stable home and to be in an environment
        where there is consistency and predictability.          (N.T.
        2/10/2016, pp. 65, 66). According to the therapist, the
        current foster parent is able to provide such an
        environment and K.S.T. looks to the foster parent to
        provide for his daily needs. (N.T. 2/10/2016, p. 67).
        Accordingly, K.S.T. should be recommended for adoption,
        as it is in his best interest. (N.T. 2/10/2016, p. 68).

        In regards to K.S.D., the therapist testified that she is
        forming a parent-child relationship with her current foster
        mother and that K.S.D. looks to her foster mom to meet
        her emotional needs. (N.T. 2/10/2016, p.38). Moreover,
        although the K.S.D.’s foster mother works full time, she is
        an excellent advocate for K.S.D., in that she makes
        frequent trips to K.S.D.’s school to ensure that K.S.D.’s
        needs are being met. Id. Further, K.S.D.’s foster mother
        consistently brings her to therapy and positively engages
        in therapy with K.S.D. Id.

        The Trial Court found by clear and convincing evidence
        that the Department of Human Services met their
        statutory burden pursuant to 23 Pa.C.S.A. §2511 (a) &
        (b)[,] and that it was in the best interest of the children to
        change to goal to adoption. (N.T. 2/10/2016, pp. 124 -
        126).

                                    ***

        Furthermore, the court finds that its ruling will not cause
        K.S.T. or K.S.D. to suffer irreparable harm and it is in the
        best interest of the children[,] and[,] as a result of the
        testimony regarding the children’s safety, protection,
        mental, physical and moral welfare to terminate [M]other’s
        parental rights.

Tr. Ct. Op., 3/28/16, at 8-9 (unpaginated).

     Further, the trial court found that Children had been removed from

Mother’s care since May of 2012, approximately four years, at the time of

the hearing. This finding is sufficient upon which to base a conclusion that

there was no bond between Children and Mother.        See In re K.Z.S., 946


                                    - 17 -
J-S81017-16


A.2d at 763-764 (affirming involuntary termination of mother’s parental

rights, despite existence of some bond, where placement with mother would

be contrary to child’s best interests, and any bond with mother would be

fairly attenuated when child was separated from her, almost constantly, for

four years).

      After a careful review of the record in this matter, we find the record

supports the trial court’s factual findings, and the court’s legal conclusions

are not the result of an error of law or an abuse of discretion.       In re

Adoption of S.P., 47 A.3d at 826-27. We, therefore, affirm the trial court

decrees terminating Mother’s parental rights pursuant to section 2511(b).

      Accordingly, we affirm the decrees terminating Mother’s parental rights

to K.S.D. and K.S.T. and finding that adoption can occur without further

notice to of consent of Mother.

      Decrees and orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/10/2017




                                     - 18 -